            Case 2:20-cv-01281-PBT Document 5 Filed 09/18/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MISS TIFFANY MCCALL,                        :
(Administratrix of the Estate of Ms.        :
Regina Kirkland),                           :
      Plaintiff,                            :
                                            :
       v.                                   :      CIVIL ACTION NO. 20-CV-1281
                                            :
GLENDALE UPTOWN HOMES/                      :
GS OPERATOR LP, et al.,                     :
     Defendants.                            :

                                           ORDER

       AND NOW, this 17th day of September, 2020, upon consideration of Plaintiff Miss

Tiffany McCall’s Motion to Proceed In Forma Pauperis (ECF No. 1), and pro se Complaint

(ECF No. 2) it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for the reasons in the Court’s Memorandum as follows:

               a.     All claims brought pursuant to 28 U.S.C. § 1983 in McCall’s individual

               capacity are DISMISSED WITH PREJUDICE;

               b.     All claims brought in McCall’s capacity as Administratrix of the Estate of

               Ms. Regina Kirkland and all state law claims are DISMISSED WITHOUT

               PREJUDICE.
     Case 2:20-cv-01281-PBT Document 5 Filed 09/18/20 Page 2 of 2




4.      The Clerk of Court shall CLOSE this case.

                                    BY THE COURT:

                                    /s/Petrese B. Tucker

                                    PETRESE B. TUCKER, J.
